Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The PTAB issued a decision on January 21, 2021 reversing the Final Rejections of claims 1, 7-10, 15, and 16 under 35 USC 101 and 103. 
Allowable Subject Matter
Claims 1, 7-10, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are Gurnani US 2016/0019547 and Radu US 2015/0254639. NPL on record “Technologies for Payment Fraud Prevention: EMV, Encryption and Tokenization October 2014, Smart Card Alliance.	In accordance with the PTAB decision, the prior art references fail to teach or disclose “applying a rule to the second transaction, the rule directing that the indication of the successful authentication is relevant to the second transaction in cases where a third payment account is held in both the first digital wallet and the second digital wallet; determining that the rule is satisfied with respect to the second transaction; and in response to the determining step, completing the second transaction without requiring authentication of the account holder.” The PTAB disagreed with the Examiner’s characterization of the third payment account as being an additional rule used in the authentication process and interpreted this limitation from the specification as being a practical application of the abstract idea that confers a new function to the technology (the linkage of the digital wallets) similar to Finjan. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692